Name: Council Regulation (EU) 2015/1948 of 29 October 2015 amending Regulation (EC) No 765/2006 concerning restrictive measures in respect of Belarus
 Type: Regulation
 Subject Matter: civil law;  international affairs;  Europe
 Date Published: nan

 30.10.2015 EN Official Journal of the European Union L 284/62 COUNCIL REGULATION (EU) 2015/1948 of 29 October 2015 amending Regulation (EC) No 765/2006 concerning restrictive measures in respect of Belarus THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2012/642/CFSP of 15 October 2012 concerning restrictive measures against Belarus (1), Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) Council Regulation (EC) No 765/2006 (2) gives effect to the measures provided for in Decision 2012/642/CFSP. (2) On 29 October 2015, the Council adopted Decision (CFSP) 2015/1957 (3) amending Decision 2012/642/CFSP providing for the suspension of the restrictive measures imposed on certain persons and entities designated under that Decision. (3) Regulatory action at the level of the Union is therefore necessary in order to give effect to the suspension of the restrictive measures, in particular with a view to ensuring its uniform application by economic operators in all Member States. (4) The power to amend the list in Annex IV to Regulation (EC) No 765/2006 should be exercised by the Council, in view of the political situation in Belarus, and to ensure consistency with the process for amending Annex II to Decision 2012/642/CFSP. (5) Regulation (EC) No 765/2006 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 765/2006 is amended as follows: (1) in Article 2, the following paragraph is added: 6. The application of the prohibitions in paragraphs 1 and 2 shall be suspended in so far as they concern persons and entities listed in Annex IV.; (2) the following Article is inserted: Article 8b The Council shall amend Annex IV on the basis of decisions taken in respect of Annex II to Decision 2012/642/CFSP.; (3) the text set out in the Annex to this Regulation is added as Annex IV to Regulation (EC) No 765/2006. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 2015. For the Council The President J. ASSELBORN (1) OJ L 285, 17.10.2012, p. 1. (2) Council Regulation (EC) No 765/2006 of 18 May 2006 concerning restrictive measures in respect of Belarus (OJ L 134, 20.5.2006, p. 1). (3) Council Decision (CFSP) 2015/1957 of 29 October 2015 amending Decision 2012/642/CFSP concerning restrictive measures against Belarus (see page 149 of this Official Journal). ANNEX Text of Annex IV to Regulation (EC) No 765/2006. ANNEX IV Persons and entities referred to in Article 2(6) A. Persons 1. Alinikau Siarhei Aliaksandravich 2. Ananich, Liliia Stanislavauna 3. Arlau Aliaksey 4. Atabekau, Khazalbek Bakhtibekavich 5. Badak Ala Mikalaeuna 6. Bakhmatau, Ihar Andreevich 7. Bandarenka Siarhei Uladzimiravich 8. Barouski Aliaksandr Genadzevich 9. Barsukou, Aliaksandr Piatrovich 10. Barysionak, Anatol Uladzimiravich 11. Bazanau, Aliaksandr Viktaravich 12. Bileichyk, Aliaksandr Uladzimiravich 13. Bortnik, Siarhei Aliaksandrovich 14. Brysina, Zhanna Leanidauna 15. Bulash, Ala Biukbalauna 16. Bushchyk, Vasil Vasilievich 17. Busko, Ihar Iauhenavich 18. Bychko, Aliaksei Viktaravich 19. Charhinets, Mikalai Ivanavich 20. Charkas, Tatsiana Stanislavauna 21. Charnyshou, Aleh Anatolievich 22. Chatviartkova, Natallia Alexeeuna 23. Chubkavets Kiryl Chubkovets Kirill 24. Chyzh, Iury Aliaksandravich 25. Davydzka, Henadz Branislavavich 26. Dysko, Henadz Iosifavich 27. Dzemiantsei, Vasil Ivanavich 28. Dziadkou, Leanid Mikalaevich 29. Esman, Valery Aliaksandravich 30. Farmahei, Leanid Kanstantsinavich 31. Haidukevich Valery Uladzimiravich 32. Halavanau, Viktar Ryhoravich 33. Harbatouski, Yury Aliaksandravich 34. Herasimenka, Henadz Anatolievich 35. Herasimovich, Volha Ivanauna 36. Hermanovich, Siarhei Mikhailavich 37. Hihin, Vadzim Frantsavich 38. Hrachova, Liudmila Andreeuna 39. Hureeu Siarhei Viktaravich 40. Iakubovich, Pavel Izotavich 41. Iancheuski, Usevalad Viachaslavavich 42. Iarmoshyna, Lidziia Mikhailauna 43. Iaruta, Viktar Heorhevich 44. Iasianovich, Leanid Stanislavavich 45. Iauseev, Ihar Uladzimiravich 46. Ihnatovich-Mishneva, Liudmila 47. Ipatau, Vadzim Dzmitryevich 48. Ivanou, Siarhei 49. Kachanau Uladzimir Uladzimiravich 50. Kadzin, Raman Viktaravich 51. Kakunin, Aliaksandr Aliaksandravich 52. Kalach, Uladzimir Viktaravich 53. Kamarouskaya, Volha Paulauna 54. Kamisarau, Valery Mikalayevich 55. Kanapliou, Uladzimir Mikalaevich 56. Karovina, Natallia Uladzimirauna 57. Karpenka, Ihar Vasilievich 58. Katsuba, Sviatlana Piatrouna 59. Kavaliou, Aliaksandr Mikhailavich 60. Kazak, Viktar Uladzimiravich 61. Kazheunikau Andrey 62. Kaziiatka, Iury Vasilievich 63. Kharyton, Aliaksandr 64. Khatkevich, Iauhen Viktaravich 65. Khmaruk, Siargei Konstantinovich 66. Khrobastau, Uladzimir Ivanavich 67. Khrypach, Siarhei Fiodaravich 68. Khvainitskaya, Zhanna Anatolyeuna 69. Kisialiou, Anatol Siamionavich 70. Kochyk, Aliaksandr Vasilyevich 71. Kolas, Alena Piatrovna 72. Konan, Viktar Aliaksandravich 73. Kornau, Uladzimir Uladzimiravich 74. Korzh, Ivan Aliakseevich 75. Krasheuski, Viktar 76. Krasouskaya, Zinaida Uladzimirauna 77. Kryshtapovich, Leu Eustafievich 78. Kuklis, Mikalai Ivanovich 79. Kuliashou, Anatol Nilavich 80. Kuzniatsou, Ihar Nikonavich 81. Lapko, Maksim Fiodaravich 82. Lapo, Liudmila Ivanauna 83. Laptsionak, Ihar Mikalaevich 84. Lashyn, Aliaksandr Mikhailavich 85. Lazavik, Mikalai Ivanavich 86. Lemiashonak, Anatol Ivanavich 87. Liabedzik, Mikhail Piatrovich 88. Liaskouski, Ivan Anatolievich 89. Liushtyk, Siarhei Anatolievich 90. Lomats, Zianon Kuzmich 91. Lapatka, Aliaksandr Aliaksandravich 92. Lukashenka, Aliaksandr Ryhoravich 93. Lukashenka, Dzmitry Aliaksandravich 94. Lukashenka, Viktar Aliaksandravich 95. Lukomski, Aliaksandr Valiantsinavich 96. Lutau Dzmitry Mikhailavich 97. Makei, Uladzimir Uladzimiravich 98. Maladtsova, Tatsiana 99. Maslakou, Valery Anatolievich 100. Mazouka Anzhalika Mikhailauna 101. Mazouka, Kiryl Viktaravich 102. Miklashevich, Piotr Piatrovich 103. Mitrakhovich, Iryna Aliakseeuna 104. Morozau, Viktar Mikalaevich 105. Motyl, Tatsiana Iaraslavauna 106. Nazaranka, Vasil Andreyevich 107. Niakrasava, Alena Tsimafeeuna 108. Padabed, Iury Mikalaevich 109. Piakarski, Aleh Anatolievich 110. Praliaskouski, Aleh Vitoldavich 111. Pratasavitskaia, Natallia Uladzimirauna 112. Putsyla, Uladzimir Ryhoravich 113. Pykina, Natallia Mikhailauna 114. Radzkou, Aliaksandr Mikhailavich 115. Rakhmanava, Maryna Iurievna 116. Ravinskaia, Tatsiana Uladzimirauna 117. Rusak, Viktar Uladzimiravich 118. Rybakou, Aliaksei Vasilievich 119. Saikouski Valeri Yosifavich 120. Sanko Ivan Ivanavich 121. Sauko, Valery Iosifavich 122. Shaeu, Valiantsin Piatrovich 123. Shahrai, Ryta Piatrouna 124. Shamionau Vadzim Iharavich 125. Shastakou Maksim Aliaksandravich 126. Shchurok, Ivan Antonavich 127. Shastakou, Iury Valerievich 128. Shuhaeu, Siarhei Mikhailavich 129. Shved, Andrei Ivanavich 130. Shykarou, Uladzislau Aleksandravich 131. Shylko, Alena Mikalaeuna 132. Siankevich, Eduard Aliaksandravich 133. Siarheenka, Ihar Piatrovich 134. Simakhina, Liubou Siarheeuna 135. Simanau Aliaksandr Anatolievich 136. Simanouski Dmitri Valerevich 137. Sirenka, Viktar Ivanavich 138. Slizheuski, Aleh Leanidavich 139. Smalenski, Mikalai Zinouevich 140. Stsiapurka, Uladzimir Mikhailavich 141. Stuk, Aliaksei Kanstantsinavich 142. Sukharenka, Stsiapan Mikalaevich 143. Sukhau Dzmitri Viachaslavavich 144. Svistunova, Valiantsina Mikalaeuna 145. Talstashou, Aliaksandr Alehavich 146. Traulka Pavel 147. Trutka, Iury Igorevich 148. Tsertsel, Ivan Stanislavavich 149. Tupik, Vera Mikhailauna 150. Tushynski Ihar Heraninavich 151. Unukevich, Tamara Vasileuna 152. Utsiuryn, Andrei Aliaksandravich 153. Vakulchyk, Valery Paulavich 154. Valchkova, Maryiana Leanidauna 155. Vasilevich, Ryhor Aliakseevich 156. Vehera, Viktar Paulavich 157. Volkau, Siarhei Mikhailavich 158. Yakunchykhin, Aliaksandr Anatolyevich 159. Yarmalitski, Siarhei Uladzimiravich 160. Zaharouski, Anton Uladzimiravich 161. Zaitsau, Vadzim Iurievich 162. Zaitsava, Viktoryia Henadzeuna 163. Zakharau, Aliaksei Ivanavich 164. Zapasnik, Maryna Sviataslavauna 165. Zhadobin, Iury Viktaravich 166. Zhuk, Alena Siamionauna 167. Zhuk, Dzmitry Aliaksandravich 168. Zhukouskaia, Zhanna Aliakseeuna 169. Zhukouski, Siarhei Kanstantsinavich 170. Zimouski Aliaksandr Leanidavich 171. Volkau, Vitaliy Mikalaevic B. Entities 1. Beltechexport 2. Beltech Holding 3. Spetspriborservice 4. LLC Triple 5. JSC Berezovsky KSI 6. JCJSC QuartzMelProm 7. CJSC Prostor-Trade 8. JLLC AquaTriple 9. LLC Rakowski browar 10. CJSC Dinamo-Minsk